from an order of the Family Court, Niagara County (David E. Seaman, J.), entered April 29, 2005 in a proceeding pursuant to Family Court Act article 3. The order, insofar as appealed from, placed respondent in the custody of the New York State Office of Children and Family Services for a period of 12 months less the period spent in detention pending disposition.
*1238It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Kale F., 269 AD2d 832 [2000]). Present—Hurlbutt, J.P., Gorski, Martoche, Smith and Green, JJ.